                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ALAN KREILEIN,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-01770-SEB-MJD
                                                      )
AYRES,                                                )
                                                      )
                              Defendant.              )


 Order Granting Motion for Summary Judgment and Directing Entry of Final Judgment

       Plaintiff Alan Kreilein, an inmate at the Correctional Industrial Facility (“CIF”), brought

this lawsuit pursuant to 42 U.S.C. § 1983 alleging that defendant Nurse Ayres failed to treat his

injured shin in violation of his Eighth Amendment rights. Nurse Ayres moves for summary

judgment on this claim. Mr. Kreilein has not responded and the time to do so has passed. For the

following reasons, the motion for summary judgment is granted.

                                  I. Summary Judgment Standard

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

genuinely disputed, the party must support the asserted fact by citing to particular parts of the

record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). Failure to

properly support a fact in opposition to a movant’s factual assertion can result in the movant’s fact

being considered undisputed, and potentially result in the grant of summary judgment. Fed. R. Civ.

P. 56(e).
       The moving party is entitled to summary judgment if no reasonable fact-finder could return

a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

views the record in the light most favorable to the non-moving party and draws all reasonable

inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

It cannot weigh evidence or make credibility determinations on summary judgment because those

tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and is not required to “scour every

inch of the record” for evidence that is potentially relevant to the summary judgment motion before

them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

as to the existence of a genuine issue for trial is resolved against the moving party. Anderson, 477

U.S. at 255.

       Mr. Kreilein did not respond to the motion for summary judgment. Accordingly, the facts

alleged in the motion are deemed admitted so long as support for them exists in the record. See

S.D. Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and serve

a response brief and any evidence . . . that the party relies on to oppose the motion.”); Smith v.

Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by

the local rules results in an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-86 (7th

Cir. 1997) (affirming grant of summary judgment where the nonmovant failed to properly offer

evidence disputing the movant’s version of the facts). This does not alter the summary judgment

standard, but it does “[r]educ[e] the pool” from which facts and inferences relative to the motion

may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).




                                                  2
                                              II. Facts

        Mr. Kreilein is and has been incarcerated at CIF during all times relevant to this case. Dkt.

55-7, p. 23-24. Nurse Ayres held the title of Registered Nurse at CIF during the time relevant to

Mr. Kreilein’s claims. Dkt. 55-1, ¶ 1.

        At various points during his incarceration since January 2016 Mr. Kreilein has been

provided a bottom bunk pass. Dkt. 55-7, p 34-35. He believes that his weight is the primary factor

in receiving such a pass. Id., p. 35.

        Mr. Kreilein visited Nurse Carolyn Berry at approximately 7:30 a.m. on January 12, 2018.

Dkt. 55-2. During this visit, Mr. Kreilein asked about replacement arch supports, claiming that his

had been stolen. Id. Mr. Kreilein’s inquiry was referred to the provider. Id.

        Mr. Kreilein returned to medical at approximately 8:20 p.m. that night, where he was seen

by Nurse Ayres. Dkt. 55-3. Mr. Kreilein had fallen out of his bunk and “cut [his] shin to the bone.”

Dkt. 55-7, p. 41. On his Request for Health Care form (“RFHC”), Mr. Kreilein indicated that he

hurt all over, but made no specific reference to his shin. Dkt. 55-4. He walked unassisted to the

medical unit. Dkt. 55-7, p. 40. During this visit, he showed Nurse Ayres his injury. Id., p. 42. She

took Mr. Kreilein’s vitals including his temperature, heart rate, respiration, and blood pressure.

Dkt. 55-3. Aside from having a slightly elevated blood pressure—for which he was taking

medication—Mr. Kreilein’s vitals were normal. Dkt. 55-1, ¶ 6. Mr. Kreilein specifically requested

a lay-in. Id., ¶ 7. Nurse Ayres informed him that he did not qualify for a lay-in due to his normal

vital sign results. Id.

        Next, Mr. Kreilein began to talk to Nurse Ayres about the encounter earlier in the day with

Nurse Berry. Id., ¶ 8. He asked about the status of his bottom bunk pass. Id. Nurse Ayres looked

into his medical records and relayed to him that medical staff determined that he did not qualify



                                                 3
for a bottom bunk pass. Id. Upon hearing this information, Mr. Kreilein became very agitated,

storming out of the examination area while yelling expletives and stating this would be “lawsuit

no. 33.” Id.; dkt. 55-7 p. 26-27 (stating that he walked out of the exam room). From the waiting

area, Mr. Kreilein again asked Nurse Ayres is he was going to receive a lay-in and again Nurse

Ayres informed him that he did not qualify. Id., ¶ 8. Nurse Ayres could not treat Mr. Kreilein

further because he left the room. Id., ¶ 10.

        Officer Mays overheard Mr. Kreilein’s yelling and issued a conduct report to him for

threatening. Dkt. 55-5, p. 3. Nurse Ayres was asked to provide a statement regarding this conduct

report, and she did so. Id., p. 2. Mr. Kreilein was found guilty of threatening staff. Id., p. 1.

        Mr. Kreilein was next seen by Nurse Berry on January 16, 2018. Dkt. 55-6. During this

encounter, he allowed Nurse Berry to assess his shin abrasion and clean the wound. Id. Nurse

Berry provided Tylenol for Mr. Kreilein’s reports of pain and further provided antibiotics. Id. He

was advised to clean his shin with soap and water. Dkt. 55-7, p. 47. January 16, 2018, was the last

time Mr. Kreilein requested or received medical care for his shin abrasion. Id., p. 47-48.

                                           III. Discussion

        Nurse Ayres seeks summary judgment on Mr. Kreilein’s claims. Because he was a

convicted inmate at the time giving rise to these claims, Mr. Kreilein’s treatment is evaluated under

standards established by the Eighth Amendment’s proscription against the imposition of cruel and

unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) (“It is undisputed that the

treatment a prisoner receives in prison and the conditions under which he is confined are subject

to scrutiny under the Eighth Amendment.”). To prevail on an Eighth Amendment claim based on

deliberate indifference to serious medical needs, a plaintiff must demonstrate two elements: (1) he

suffered from an objectively serious medical condition; and (2) the defendant knew about the



                                                   4
plaintiff’s condition and the substantial risk of harm it posed, but disregarded that risk. Farmer v.

Brennan, 511 U.S. 825, 837 (1994); Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).

“[C]onduct is ‘deliberately indifferent’ when the official has acted in an intentional or criminally

reckless manner, i.e., “the defendant must have known that the plaintiff ‘was at serious risk of

being harmed [and] decided not to do anything to prevent that harm from occurring even though

he could have easily done so.’” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quoting

Armstrong v. Squadrito, 152 F.3d 564, 577 (7th Cir. 1998)).

         Nurse Ayres argues that she is entitled to summary judgment because he did not present

with an objectively serious medical condition and because she was not deliberately indifferent to

that condition. Because Mr. Kreilein’s contention that his shin was cut “to the bone” and later

became infected could lead a reasonable jury to conclude that Mr. Kreilein did suffer from an

objectively serious medical condition, Nurse Ayres is not entitled to summary judgment on this

basis.

         To establish that Nurse Ayres was deliberately indifferent to his condition, Mr. Kreilein

must show that she was aware of a serious risk to his health and disregarded it. Greeno v. Daley,

414 F.3d 645, 653 (7th Cir. 2005) (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994)). It is

undisputed that Nurse Ayres observed Mr. Kreilein walk unassisted into the exam room, took his

vitals, and answered his questions regarding a bottom bunk pass and lay-in. Mr. Kreilein left the

exam room before his sick call visit had concluded. Because he left before the visit concluded, he

cannot show that Nurse Ayres intentionally failed to treat his injury and thus cannot show that she

was deliberately indifferent to his medical needs. See Walker v. Peters, 233 F.3d 494, 502 (7th Cir.

2000) (because the plaintiff refused to take a reasonably requested confirmatory test that would

have led to appropriate treatment, he cannot make a deliberate indifference claim); Williams v.



                                                 5
Swenson, 747 F. App’x 432, 434 (7th Cir. 2019) (plaintiff who refused to be examined failed to

establish deliberate indifference). Nurse Ayres is therefore entitled to summary judgment.

                                         IV. Conclusion

       For the foregoing reasons, Nurse Ayres’s motion for summary judgment, dkt. [53], is

granted. The clerk shall update the docket to reflect that the defendant’s name is spelled Ayres.

Final judgment consistent with this ruling shall now issue.

IT IS SO ORDERED.



          2/12/2020
Date: _________________                             _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




Distribution:

ALAN KREILEIN
871626
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

All Electronically Registered Counsel




                                                6
